366 So. 2d 183 (1979)
William MOORE, Appellant,
v.
Louie L. WAINWRIGHT, Appellee.
No. KK-206.
District Court of Appeal of Florida, First District.
January 19, 1979.
William Moore, in pro per.
Robert L. Shevin, Atty. Gen., and Richard W. Prospect, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant filed a petition for a writ of habeas corpus based on an allegation that he was deprived of due process of law in disciplinary proceedings. The trial court *184 denied his petition without a hearing. We reverse.
The petition states specific allegations regarding the disciplinary proceedings which, if true, would establish that the Department of Corrections failed to comply with its own rules and with the procedural requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). Accordingly, we reverse and remand for a hearing to the adequacy of the disciplinary proceedings.
Reversed and Remanded.
MILLS, Acting C.J., and SMITH and MELVIN, JJ., concur.